Citation Nr: 1531596	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability claimed as shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The appellant has National Guard and Reserve service, and has a period of active duty for training (ACDUTRA) from January 8, 1984, to July 13, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he incurred bilateral shin splints during service and that he has been plagued by the same since that time. In a May 2011 Report of Contact, the appellant denied any real treatment for his claimed disability and reported only the use of over-the-counter medication.

His February 1984 service treatment records (STRs), dated during his period of ACDUTRA, indicate that he complained of left lower leg pain and was diagnosed with early shin splints. On at least two occasions in April 1984, the appellant was seen for right peroneal tendonitis. It appears that in May 1984, he was treated by the podiatry section with a gel cast for right peroneal tendonitis diagnosed in April 1984. At the time of his June 1984 separation report of history, he complained of leg cramps.  

On VA examination in July 2013, the examiner diagnosed the appellant with bilateral shin splints or history thereof. The appellant reported that he was diagnosed during service with shin splints and wore a gel cast on the left leg for four to six weeks. He reported that only the left side was affected. He denied any additional diagnosis or treatment since that time. He complained of tightness to the left shin, and tingling and numbness to the left lower extremity below the knee to the foot for the past five years. He reported his smoking and alcohol use history. The examiner noted the appellant's in-service left lower leg complaints and diagnosis of early shin splints, and noted that the STRs did not indicate that he was given a gel cast for early shin splints. The examiner opined that the appellant's current symptoms began in the last five to ten years and were more consistent with early peripheral vascular disease (PVD) and varicose veins secondary to smoking and chronic alcohol use and not likely caused by or secondary to his in-service diagnosis of early shin splints.

The July 2013 VA opinion is inadequate. It appears that the examiner diagnosed the appellant with PVD and varicose veins and opined that such are less likely related to in-service early shin splints and likely caused by smoking and alcohol use. However, in the portion of the examination report reserved for diagnoses, it is unclear as to whether the examiner was indicating that the appellant had a current diagnosis of bilateral shin splints. The Board also observes that the appellant was seen in service for peroneal tendonitis and in fact, it appears that the cast in service was for treatment of this disability. An addendum opinion is required to clarify the current diagnoses, and to determine whether any of those current diagnoses is related to service and specifically to the bilateral lower extremity complaints of the appellant documented in this service records. On remand, the AOJ should obtain such an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Forward the claims file to the examiner who submitted the July 2013 VA examination report, or a suitable substitute, for an addendum opinion. If any examiner determines that additional physical examination of the appellant is required, so schedule the appellant.

(a) The examiner should identify all current diagnoses of disabilities of the bilateral lower extremities, and specifically indicate whether the appellant has a current diagnosis of shin splints; as to each current diagnosis, opine as to whether it is at least as likely as not (at least a 50 percent probability) that such disability was incurred in service, or is otherwise related to service, considering the appellant's complaints of left lower leg pain and diagnosis of early shin splints, as well as his treatment with a gel cast for right peroneal tendonitis, and his report of a history of leg cramps.  

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to mere speculation.

2. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim. If the action remains adverse to the appellant, provide the appellant and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




